—Order, Family Court, Bronx County (Clark Richardson, J.), entered on or about September 1, 1999, which denied respondent’s motion to vacate an order of disposition, made upon her default, terminating her parental rights to the subject child and freeing him for adoption, upon a fact-finding determination of permanent neglect, also made upon respondent’s default, unanimously affirmed, without costs.
Respondent’s motion to vacate her default was properly denied on the ground that her conclusory statements, set forth in her affidavit without supporting detail or documentation, were insufficient to show that she had a meritorious defense to' the finding that she had permanently neglected the child. Ample evidence supports the findings that the agency made diligent efforts to encourage and strengthen respondent’s relationship with the child, but that respondent repeatedly failed to attend scheduled visits with him, failed to cooperate with the agency’s drug treatment referrals and, as respondent concedes, failed to provide the agency with her correct address *40(see, Matter of Violet Crystal F., 270 AD2d 163). Nor did respondent show a meritorious defense to the disposition (see, Matter of Baby Girl S., 240 AD2d 215, lv dismissed 91 NY2d 887). We .note, as did Family Court, respondent’s failure to explain why she waited for almost a year after the hearings to move to vacate her default (see, id.). Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.